     Case: 1:18-cv-04233 Document #: 84 Filed: 01/09/19 Page 1 of 1 PageID #:354

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Devonte Boldon
                                  Plaintiff,
v.                                                     Case No.: 1:18−cv−04233
                                                       Honorable John J. Tharp Jr.
David L Salgado, et al.
                                  Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, January 9, 2019:


        MINUTE entry before the Honorable John J. Tharp, Jr:Motion hearing held.
Plaintiff's counsel not present. Defendants Elizondo and Salgado's joint motion to
reconsider [82] is granted. The Court orally clarifies the 11/27/18 ruling with regard to
defendants Elizondo and Salgado; neither defendant is required to make any affirmative
statement in connection with responding to or producing discovery. Defendants' counsel
report that the parties have reached a settlement in this case. Accordingly, defendant
Mostowski's motion to dismiss [77] is denied without prejudice as moot. The status
hearing scheduled for 1/23/19 at 9:30 a.m. remains in effect absent the filing of a
dismissal pursuant to FRCP 41 before that date. Mailed notice(air, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
